DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Application
This communication is a Non-Final Office Action in response to the Non-Final Office Action in response to the Arguments, Remarks, and Amendments filed on the 24th day of March, 2022. Currently claims 1-2, and 4 are pending. No claims are allowed.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-2, and 4 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Under the Patent Eligibility Guidance, published January 2019 (2019 PEG), when considering subject matter eligibility under 35 U.S.C. § 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter (step 1).  If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea) (step 2A prong 1), and if so, it must additionally be determined whether the claim is integrated into a practical application (step 2A prong 2).  If an abstract idea is present in the claim without integration into a practical application, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself (step 2B).  
In the instant case, claims 1-2, and 4 are directed to a methods and system. Thus, each of the claims falls within one of the four statutory categories. However, the claims also fall within the judicial exception of an abstract idea. Claim 1, while disclosing different statutory subject matter categories, are substantially similar in scope and language.
Under Step 2A Prong 1, the test is to identify whether the claims are “directed to” a judicial exception. Examiner notes that the claimed invention is directed to an abstract idea in that the instant application is directed to certain methods of organizing human activity specifically legal interactions such as agreements in the form of legal documents particularly the management of a contract and mitigating risk (see at least 84 Fed. Reg. (4) at 52).
Examiner notes that claim 1 is directed to a contract management system that enables the user to input clause information using the system and for the contract to be executed. The claimed invention amounts to creating and executing a contract which is similar to the abstract idea identified in the 2019 PEG grouping “b” in that the claims are directed to certain methods of organizing human activity such as commercial or legal interactions such legal agreements and contracts. The limitations, substantially comprising the body of the claim, recite a process of processing drafting, modifying, storing and executing a contract between users of the system. Examiner notes that the court has been clear that inventions reciting methods of organizing human activity in the form of creating agreements such as contracts and managing interactions between people are directed to the judicial exception found in grouping “b”. Examiner notes that using the formed contract to determine a risk associated to the contract terms amounts to further embellishments of the identified abstract idea of mitigating risk which is a certain method of organizing human activity. Examiner notes that modifying terms, updating aspects of contracts, living agreements that are modifiable during the life of the agreement have been common in transactions between individuals well before the invention of computers. Mitigating liability and risk when entering into any legal agreement or contract is standard in practice and specifically in mergers and acquisitions of various commodities, properties, assets, etc. The limitations above closely follow the steps of the claims involving organizing human activity set forth in the group “b” of the 2019 PEG. Therefore, the claims recite a method of organizing human activity.
Alternatively, the invention is directed towards a mental process in that the claims are directed to observation, evaluation and analysis of contract and its clauses to determine a risk associated to the transaction terms. The limitations above closely follow the steps of the claims involving mental processes. Therefore, the claims are directed to an abstract idea in the form of a mental process as defined the 2019 PEG.
If a claim, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of a generic processor executing computer code stored on a computer medium, then it falls within the “Mental Processes” and “Certain Methods of Organizing Human Activities grouping of abstract idea. Accordingly, the claims recites an abstract idea. 
The conclusion that the claim recites an abstract idea within the groupings of the 2019 PEG remains grounded in the broadest reasonable interpretation consistent with the description of the invention in the specification. For example, (App. Spec. ¶ 2), the system amounts to a “a method and system for data management in organizations that generate agreements and intellectual property”. Accordingly, the Examiner submits claim 1 recites an abstract idea based on the language identified in claim1, and the abstract ideas previously identified based on that language that remains consistent with the groupings of Step 2A Prong 1 of the 2019 PEG.
If the claims are directed toward the judicial exception of an abstract idea, it must then be determined under Step 2A Prong 2 whether the judicial exception is integrated into a practical application.  Examiner notes that considerations under Step 2A Prong 2 comprise most the consideration previously evaluated in the context of Step 2B. The Examiner submits that the considerations discussed previously determined that the claim does not recite “significantly more” at Step 2B would be evaluated the same under Step 2A Prong 1 and result in the determination that the claim does not integrate the abstract idea into a practical application.
The instant application fails to integrate the judicial exception into a practical application because the instant application merely recites words “apply it” (or an equivalent) with the judicial exception or merely includes instructions to implement an abstract idea. The instant application is directed to a method instructing the reader to implement the identified method of organizing human activity of commercial or legal interactions such as agreements in the form of legal documents particularly the management of a contract. For instance, the additional elements or combination of elements other than the abstract idea itself include the elements such as a “system” recited at a high level of generality. The claimed computer structure read in light of the specification can be “interface” and “computer” and includes any wide range of possible devises comprising a number of components that are “well-known” and include an indiscriminate “computer” (e.g., processor, memory). Thus, the claimed structure amounts to appending generic computer elements to abstract idea comprising the body of the claim. The computing elements are only involved at a general, high level, and do not have the particular role within any of the functions but to be a generically claimed “system”.
Here, the instructions entirely comprise the abstract idea, leaving little if any aspects of the claim for further consideration under Step 2A Prong 2. In short, the role of the generic computing elements recited in claim 1, is the same as the role of the computer in the claims considered by the Supreme Court in Alice, and the claim as whole amounts merely to an instruction to apply the abstract idea on the generic computing system/platform. Therefore, the claims have failed to integrate a practical application (see at least 84 Fed. Reg. (4) at 55). Under the 2019 PEG, this supports the conclusion that the claim is directed to an abstract idea, and the analysis proceeds to Step 2B.
While many considerations in Step 2A need not be reevaluated in Step 2B because the outcome will be the same. Here, on the basis of the additional elements other than the abstract idea, considered individually and in combination as discussed above, the Examiner respectfully submits that the claim 1 does not contain any additional elements that individually or as an ordered combination amount to an inventive concept and the claims are ineligible.
With respect to the dependent claims, they have been considered and are not found to be reciting anything that amounts to being significantly more than the abstract idea. 
Claims 2, and 4 are directed to further embellishments of the central theme of the abstract idea which is processing information in order to the modification, implementation and life of a contract as it is being formed. This is not enough, as addressed above, to provide significantly more to the claims. 
Therefore, since there are no limitations in the claim that transform the abstract idea into a patent eligible application such that the claim amounts to significantly more than the abstract idea itself, the claims are rejected under 35 U.S.C. § 101 as being directed to non-statutory subject matter. See 84 Fed. Reg. 4 (pages 50-57).





Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, and 4 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent Application Publication No. 20170287090 to Hunn et al. (hereinafter Hunn).
Referring to Claim 1, Hunn discloses a system for processing documents (see at least Hunn: Abstract), the system comprising: 
first document file and a second document file and a third document file, said second document file being a subsequent version of said first document file (see at least Hunn: ¶ 106-109, 137, 145, and 151-154); 
a database for storing the first, second, and third document files and for storing a plurality of key root words (see at least Hunn: ¶ 31, 39, 105, 118-119, and 148-151). 
a processor that identifies an absence of at least one transaction term in said third document file, said at least one transaction term beinq a match with a term derived from at least one root word in said plurality of key root words; 
wherein: said processor compares each section of said first document file with a corresponding section in said second document file to determine changes involving said at least one transaction term between said first document file and said second document file; and
text in said second document file that has been chanqed from said first document file and is associated with said at least one transaction term is stored in said database as preferred language associated with said at least one transaction term, said preferred language is presented to a user for inclusion in said third document file when said absence of said at least one transaction term is detected in said third document file 
Examiner notes that Hunn, which is a system and method for creating and executing data-driven contracts, teaches it is known to monitor the various programmable clauses as they evolve over the life of the contract or documentation of the transaction where the system versions the information where the information received within one programmable clause that subsequently is in other various documents within the contract, the terms are updated upon the receipt of new information and the identification of the system that the data needs to be updated to reflect the inputted information (see at least Hunn: ¶ 106-109, 137, 145, and 151-154); 
the user interface displays preferred lanquaqe to a user when said at least one transaction term is not detected in said third document file and said user interface displays an alert when there is an absence of said at least one transaction term in said third document file (see at least Hunn: ¶ 106-109, 137, 145, and 151-154).  

Referring to Claim 2, Hunn discloses a system according to claim 1, including wherein each key root word is associated with at least one other word such that said key root word and said at least one other word forms a key phrase, each key phrase being associated with at least one specific preferred transaction language (see at least Hunn: ¶ 106-109, 137, 145, and 151-154).  

Referring to Claim 4, Hunn discloses system according to claim 1, including wherein the processor identifies a specific transaction term in wherein, when said processor identifies said specific transaction term in said third document file, preferred language associated with a specific key root word from which said specific transaction term is derived is retrieved from said database and the user interface displays said preferred language (see at least Hunn: ¶ 106-109, 137, 145, and 151-154).

Response to Arguments
Applicant's arguments filed with respect to the rejection of the claims under 35 USC 101 have been fully considered but they are not persuasive. Examiner notes that claim 1 is directed to a contract management system that enables the user to input clause information using the system and for the contract to be executed. The claimed invention amounts to creating and executing a contract which is similar to the abstract idea identified in the 2019 PEG grouping “b” in that the claims are directed to certain methods of organizing human activity such as commercial or legal interactions such legal agreements and contracts. The limitations, substantially comprising the body of the claim, recite a process of processing drafting, modifying, storing and executing a contract between users of the system. Examiner notes that the court has been clear that inventions reciting methods of organizing human activity in the form of creating agreements such as contracts and managing interactions between people are directed to the judicial exception found in grouping “b”. Examiner notes that using the formed contract to determine a risk associated to the contract terms amounts to further embellishments of the identified abstract idea of mitigating risk which is a certain method of organizing human activity. Examiner notes that modifying terms, updating aspects of contracts, living agreements that are modifiable during the life of the agreement have been common in transactions between individuals well before the invention of computers. Mitigating liability and risk when entering into any legal agreement or contract is standard in practice and specifically in mergers and acquisitions of various commodities, properties, assets, etc. The limitations above closely follow the steps of the claims involving organizing human activity set forth in the group “b” of the 2019 PEG. Therefore, the claims recite a method of organizing human activity.
The conclusion that the claim recites an abstract idea within the groupings of the 2019 PEG remains grounded in the broadest reasonable interpretation consistent with the description of the invention in the specification. For example, (App. Spec. ¶ 2), the system amounts to a “a method and system for data management in organizations that generate agreements and intellectual property”. Accordingly, the Examiner submits claim 1 recites an abstract idea based on the language identified in claim1, and the abstract ideas previously identified based on that language that remains consistent with the groupings of Step 2A Prong 1 of the 2019 PEG.
The instant application fails to integrate the judicial exception into a practical application because the instant application merely recites words “apply it” (or an equivalent) with the judicial exception or merely includes instructions to implement an abstract idea. The instant application is directed to a method instructing the reader to implement the identified method of organizing human activity of commercial or legal interactions such as agreements in the form of legal documents particularly the management of a contract. For instance, the additional elements or combination of elements other than the abstract idea itself include the elements such as a “system” recited at a high level of generality. The claimed computer structure read in light of the specification can be “interface” and “computer” and includes any wide range of possible devises comprising a number of components that are “well-known” and include an indiscriminate “computer” (e.g., processor, memory). Thus, the claimed structure amounts to appending generic computer elements to abstract idea comprising the body of the claim. The computing elements are only involved at a general, high level, and do not have the particular role within any of the functions but to be a generically claimed “system”.
With respect to the dependent claims, they have been considered and are not found to be reciting anything that amounts to being significantly more than the abstract idea. 
Claims 2, and 4 are directed to further embellishments of the central theme of the abstract idea which is processing information in order to the modification, implementation and life of a contract as it is being formed. This is not enough, as addressed above, to provide significantly more to the claims. 
102 Rejection
Applicant’s arguments with respect to claim(s) 1-7 being rejected under 35 USC 102 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL C YOUNG whose telephone number is (571)272-1882. The examiner can normally be reached M-F: 7:00 p.m.- 3:00 p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah Monfeldt can be reached on 571-270-1833. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Michael Young/Examiner, Art Unit 3689